Citation Nr: 1702029	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-15 429	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), alcohol dependence and depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy (USN) from January 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO, in part, denied service connection for PTSD.  The Veteran appealed this rating action to the Board. 

Regarding the claim, the Veteran initially requested service connection for PTSD. (See VA Form 21-526, Veterans Claim for Compensation and/or Pension, received by VA in March 2010).  A review of the record reflects that the Veteran has also been diagnosed as having a depressive disorder and alcohol dependence.  (See April 2013 VA PTSD examination report).  The Board notes that a claim for any psychiatric disability should include any disability which may reasonable encompass the described symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Thus, in view of the foregoing, the Board has recharactrized the claim to reflect these diagnoses, as indicated on the title page.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claim, additional substantive development is warranted.  Specifically, to obtain outstanding VA treatment records; and, obtain an addendum medical opinion of record. 

i) VA treatment records

The Veteran, along with a VA psychiatrist, have reported that he has received mental health treatment from the VA Jasper, Alabama Community Based Outpatient Clinic (CBOC) from August 2009 to the present.  (See VA psychiatrist's letter to VA, labeled as "Medical Treatment Record-Government Facility" and received into the Veteran's Veterans Benefits Management System (VBMS) electronic record in June 2010 and Veteran's statement to VA, received in November 2010)).  These records should be sought.
 
The Veteran seeks service connection for an acquired psychiatric disorder, originally claimed as PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  Here, however, where it does not appear that the Veteran engaged in combat with the enemy or was a POW, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board further notes that, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304 (f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. 

The primary result of this most recent amendment of 38 CFR § 3.304 (f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

The Veteran contends that he has PTSD as a result of having witnessed hostile fire in Republic of Vietnam from his post aboard the USS KRETCHMER (DER 329) from May 22, 1966 to November 6, 1967 and USS RICHARD B. ANDERSON from April 27, to July 5, 1968 and August 1, 1968 to November 28, 1969.  (See VA Form 21-0871, Statement in Support of Claim for Service Connection for PTSD, received by VA in June 2010).  He has also reported firing into Da Nang.  Of note, the Veteran has denied that his ships ever took incoming fire. 

The Veteran's DD 214 and military personnel records confirm that he served aboard the USS KRETCHMER (DER 329) from May 22, 1966 to November 24, 1967 and the USS RICHARD B. ANDERSON (DD 786) from April 27, to July 5, 1968 and from August 1, 1968 to discharge.  He was awarded, in part, the Vietnam Campaign Medal and Vietnam Service Medal.  While his military occupational specialty was not listed, his related civilian occupation was recorded as an electrician.  

b. VA Addendum Opinion-

The Board finds that an addendum opinion is needed from a March 2011 VA examiner to address the proper legal standard with respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder and alcohol dependence on a preexisting basis.

The post-service evidence of record includes, but is not limited to, a March 2011 VA PTSD examiner's opinion that it was not possible to state that the Veteran's diagnosed depressive disorder (not otherwise specified) and alcohol abuse and dependence were at least as likely as not due to military service.  The VA examiner reasoned that the Veteran had a pre-military history that was characterized by neglect and emotional abuse and that he may have been (italics added for emphasis) depressed prior to service entrance or, at least, predisposed to depression due to his pre-military environment.  (See March 2011 VA PTSD examination report).  Unfortunately, the March 2011 VA examiner did not use the appropriate legal standard in formulating his equivocal opinion that the Veteran's depressive disorder and alcohol dependence may have preexisted his entrance into military service.  The Board finds this omission to be crucial since the Veteran was found to have been psychiatrically "normal" during a January 1968 enlistment examination.  

In Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993), the United States Court of Appeals for Veterans Claims (Court) held that anything less than absolute certainty in a medical opinion was not sufficient to constitute clear and unmistakable evidence to rebut the presumption of soundness.  Here, the March 2011 VA examiner's language, although certainly expressing some degree of conviction, did not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  Thus, the Board finds that an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Jasper, Alabama Community Based Outpatient Clinic (CBOC) from August 2009 to the present.

2.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current psychiatric disability to include depression and PTSD, and then should answer the following questions: 

a) Does the Veteran meet the DSM criteria for PTSD.  Why or why not? If so, what stressor or stressors caused the PTSD.

b)  Is there clear and unmistakable evidence (i.e., obvious, manifest and undebatable) that any acquired psychiatric disorder (either PTSD or an acquired psychiatric disability other than PTSD, such as a depressive disorder) preexisted the Veteran's entrance into active service in January 1966? Why or why not? In so doing, please review the conclusion of the March 2011 VA examination report.

c) For any current acquired psychiatric disability (either PTSD or an acquired psychiatric disability other than PTSD, such as a depressive disorder) that is found to have clearly and unmistakably preexisted service, the examiner should then provide an opinion as to whether there is clear and unmistakable evidence (obvious, manifest and undebatable) that it was NOT aggravated beyond its natural progress therein?

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




